Mr. Justice Clark
delivered the opinion of the court, May 26, 1884.
In determining the question raised upon this record we must assume the truth of the facts stated in the affidavits of defence •filed, original and supplemental; if these facts disclose a valid defence to the whole or even a part of the plaintiffs’ claim, the judgment must be reversed. The plaintiffs’ bill of particulars filed exhibit their claim to be for 382^ tons of iron ore, delivered in the month of January, 1883, at $3.50 per ton, $1,338.75.
The supplementary affidavit states that “the plaintiffs’ claim is based upon a sale of iron ore, made by them to the defendants, through Joseph P. Reed & Co., their agents;” that *541“the said Joseph P. Reed & Co. were, at and before the time of the purchase of the said three hundred tons of ore, the general agents of the plaintiffs, for the sale of iron ore, with full authority to warrant the quality of the ore sold by them, on account of their said principal.” Having thus defined the character and scope of the agency through which the purchase Avas effected, the affidavit avers that the plaintiffs had previously sold to the defendants fifty tons of ore, “ well and nicely roasted, and prepared for smelting with the sulphur extracted,” and that the defendants thereupon purchased three hundred tons more ; that the last mentioned purchase was made “upon the express agreement, on the part of the said agents, and the said agents so declared and expressly warranted, that all the ore so purchased should be well roasted, should be free from sulphur, and in all respects be equal in quality to the previous fifty tons, a2id should be fit for the manufacture of foundry iron; and the said purchase was made on the faith and credit of the said promises, agreement and warranty.”
The defendants in error contend that there is no allegation of warranty here set forth, such as will answer the requirements of an adequate affidavit of defence. It is certainly true when the defence set up involves an issue of fact, the affidavit must state facts, all the facts necessary to constitute a substantial defence. General averments of matters which in themselves are legal conclusions, from facts not stated, are insufficient, as, for example, payment, fraud, or undue influence, these involve mixed questiojis of law and fact. It should appear how payment was made, of what the fraud or undue influence consisted, etc. So the mere averment of a warranty, without more, is bad; the affidavit should disclose whether it was express or implied, set forth its terms and state when, by whom and by what authority it was made, but it is not required that the woi-ds of the alleged warranty should be stated at length.
The affidavits filed in this case set forth, we think, a valid defence against the plaintiffs’ claim, at least pro tanto; the facts stated in each are different, and on that account should be carefully examined; but they do not contain alternative allegations upon the subject matter of the defence. They clearly set forth that an express warranty was made at the time of the purchase, by the duly authorized general agents of the plaintiffs, to the effect that all the ore so purchased should be well roasted, free from sulphur, in all respects equal in quality to the previous fifty tons, and fit for the manufacture of foundry iron, and that the purchase was made upon the faith of the warranty. The word “ warranty ” is not here introduced, or used in any merely general or complex sense, involving an inference or conclusion of law, but in the expres*542sion of a fact, the particulars of which are specified. It does not appear that the warranty was by deed or writing, but what is not stated in an affidavit of defence must be taken not to exist: Lord v. Ocean Bank, 20 Pa. St., 384; if it were essential that such a contract must be manifested bjr writing, the omission would be fatal, as the existence of a writing could not be presumed. The damages resulting from the breach are, it is true, assessed according to an alternate measure, and the defendant claims to recoup or recover, b3r way of set-off, according to one, or other or both of these, as the law may entitle' him. What may be the proper measure of damages, we will not now consider ; the rule entered was for judgment on the plaintiffs’ claim, not for any part of it. It is sufficient for the purpose of this ease, as now presented, if a validdefence is asserted for part. We might perhaps, upon the mere ex parte allegations of an affidavit, declare the rule which should govern in the ascertainment of damages, but when the facts are fully shown on both sides, the rule thus declared anight prove inapplicable, and be productive onty of anischief at the trial. We can onty deteranine that question wheai it coanes properly before us; it is not arow essential to the proper adjudication of the matters involved in this record.
The defendants’ liquidation is only approxianate; under the circumstances this was sufficient; in the very nature of the case only an approximation could be made. They claim “about” four hundred and fifty dollars for the difference between the real value of the ore and its value as warranted, and also “ about ” nine hundred dollars additional for the difference betweeai the value of the iron, añade from this inferior ore, and such iron as could and would have been made from the ore stipulated for and wara-anted. Which of these modes of assessment is the correct one will be determined under the pa-oofs, but it seems reasonably clear that they cannot be entitled to the results of both. Aai affidavit of defence is aaot to be framed with the techaiical accuracy of foranal pleadings, aior subjected to the severe scrutiny which a fine, critical skill may exercise, but it anust exhibit all the elements of a substantial defence; nothing should be left to iaiference except that Avhich-must necessarily be inferred: Twitchell v. McMurtrie, 27 P. F. S., 383; Thompson v. Clark, 6 P. F. S., 33. The defendant should state the facts with reasonable precision; he need not state the manner in which those facts Avill be proved, or the evidence by Avhich they will be established : Bronson v. Silverman, 27 P. F. S., 94; Reznor v. Supplee, 31 P. F. S., 180; Moeck v. Littell; 1 Norris, 354.
We are of opinion that a sufficient defence Avas asserted in *543the affidavits to send the case to a jury. For these reasons, therefore, the
Judgment is reversed, and a procedendo awarded.